IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                              No. 00-21097
                          Conference Calendar



LAWRENCE J. BALTIMORE,

                                           Plaintiff-Appellant,

versus

TEXAS DEPARTMENT OF
CRIMINAL JUSTICE,

                                           Defendant-Appellee.

                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. H-00-CV-2549
                        - - - - - - - - - -
                           June 13, 2001

Before WIENER, DeMOSS, and DENNIS, Circuit Judges.

PER CURIAM:*

     Lawrence J. Baltimore, Texas prisoner # 410781, appeals the

district court’s dismissal of his 42 U.S.C. § 1983 complaint for

failure to state a claim and as frivolous pursuant to 28 U.S.C.

§ 1915.   He argues that the district court erred in dismissing

his complaint in light of the factual disputes and that the

actions of the appellee’s employees violated the Americans with

Disabilities Act (ADA).




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 00-21097
                                  -2-

     The district court shall dismiss a prisoner’s in forma

pauperis civil rights complaint if the court determines that the

action is frivolous or fails to state a claim upon which relief

may be granted.     Black v. Warren, 134 F.3d 732, 733 (5th Cir.

1998); see 28 U.S.C. § 1915(e)(2)(B)(i) & (ii), respectively.

     The Due Process Clause does not, by itself, endow a prisoner

with a protected liberty interest in the location of his

confinement.     Meachum v. Fano, 427 U.S. 215, 225 (1976).

Further, a prisoner has no constitutional right to be housed in

any particular facility.     Olim v. Wakinekona, 461 U.S. 238,

244-45 (1983).    The placement of Baltimore in close confinement

or the restriction of commissary privileges as a result of the

disciplinary hearings did not violate a protected liberty

interest.   Sandin v. Conner, 515 U.S. 472, 485 (1995).

Baltimore’s refusal to work amounted to a disagreement with his

medical classification, which is not cognizable in a 42 U.S.C.

§ 1983 action.    Wilson v. Budney, 976 F.2d 957, 958 (5th Cir.

1992).   Finally, as there was no evidence that Baltimore was to

be housed in a handicapped facility, even if the ADA applies in

this case, Baltimore cannot show that his housing selection

violated the ADA.    The judgment of the district court is

     AFFIRMED.